Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

Between

 

X-RITE, INCORPORATED

 

and

 

AMERICAN INVESTMENT GROUP, LTD.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE 1    BASIC INFORMATION    1      1.1    Certain Basic Terms    1     
1.2    Closing Costs    2      1.3    Notice Addresses:    3 ARTICLE
2    PROPERTY    3      2.1    Property    3 ARTICLE 3    EARNEST MONEY    4  
   3.1    Deposit and Investment of Earnest Money    4      3.2    Form; Failure
to Deposit    4      3.3    Disposition of Earnest Money    5 ARTICLE 4    DUE
DILIGENCE    5      4.1    Due Diligence Materials    5      4.2    Physical Due
Diligence    6      4.3    Due Diligence/Termination Right    6      4.4   
Return of Documents and Reports    6      4.5    Service Contracts    7      4.6
   Proprietary Information; Confidentiality    7      4.7    No Representation
or Warranty by Seller    7      4.8    Buyer’s Responsibilities    8      4.9   
Buyer’s Agreement to Indemnify    8      4.10    Environmental Studies    8
ARTICLE 5    TITLE AND SURVEY    9      5.1    Title Report    9      5.2    New
or Updated Survey    9      5.3    Title Review    9      5.4    Permitted
Exceptions    10      5.5    Delivery of Title Policy at Closing    10 ARTICLE
6    OPERATIONS AND RISK OF LOSS    10      6.1    Ongoing Operations    10     
6.2    Condemnation    11 ARTICLE 7    CLOSING    11      7.1    Closing    11  
   7.2    Conditions to Parties’ Obligation to Close    11      7.3    Seller’s
Deliveries in Escrow    12      7.4    Buyer’s Deliveries in Escrow    12     
7.5    Closing Statements    13      7.6    Purchase Price; Purchase Price
Holdback    13      7.7    Possession    13      7.8    Delivery of Books and
Records    13 ARTICLE 8    PRORATIONS; DEPOSITS; COMMISSIONS    14      8.1   
Prorations    14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     8.2    Closing Costs    14      8.3    Final Adjustment After Closing    14
     8.4    Commissions    14

ARTICLE 9    REPRESENTATIONS AND WARRANTIES

   15      9.1    Seller’s Representations and Warranties    15      9.2   
Buyer’s Representations and Warranties    15      9.3    Survival of
Representations and Warranties    16

ARTICLE 10    DEFAULT AND REMEDIES

   17      10.1    Seller’s Remedies    17      10.2    Buyer’s Remedies    17  
   10.3    Attorneys’ Fees    18      10.4    Other Expenses    18

ARTICLE 11    DISCLAIMERS; RELEASE AND INDEMNITY

   18      11.1    Disclaimers By Seller    18      11.2    Sale “As Is, Where
Is.”    19      11.3    Seller Released from Liability    19      11.4   
“Hazardous Materials” Defined    20      11.5    Indemnity    20      11.6   
Limitation of Liability    20      11.7    Survival    21

ARTICLE 12    MISCELLANEOUS

   21      12.1    Parties Bound; Assignment    21      12.2    Headings    21  
   12.3    Invalidity and Waiver    21      12.4    Governing Law    22     
12.5    Survival    22      12.6    Entirety and Amendments    22      12.7   
Time    22      12.8    Confidentiality    22      12.9    Notices    22     
12.10    Construction    22      12.11    Calculation of Time Periods    23     
12.12    Execution in Counterparts    23      12.13    No Recordation    23     
12.14    Further Assurances    23      12.15    Discharge of Obligations    23  
   12.16    No Third Party Beneficiary    23      12.17    Tax Deferred Exchange
   23

ARTICLE 13    X-Rite Lease

   24      13.1    Lease    24      13.2    Form of Lease    24

 

–ii–



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page


--------------------------------------------------------------------------------

Agreement

   1

Assignment

   12

Buyer’s Title Objection Notice

   9

CERCLA

   19

Closing

   11

Deed

   12

Due Diligence Termination Notice

   6

Excluded Documents

   5

Hazardous Materials

   20

Improvements

   3

Initial Earnest Money

   1

Intangible Personal Property

   4

Interest Rate

   24

Land

   3

Permitted Exceptions

   10

Permitted Outside Parties

   7

Property

   3

Property Documents

   5

Property Information

   5

Purchase Price Holdback

   13

RCRA

   20

Real Property

   3

Reports

   7

Seller’s Notice Period

   9

Seller’s Title Notice

   9

Service Contracts

   4

Survey

   9

Survival Period

   16

Tangible Personal Property

   4

Taxes

   14

Title Commitment

   9

Title Documents

   9

Title Objection

   9

Title Objections

   9

Title Policy

   10

X-Rite Lease

   24



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale (“Agreement”) is made and entered into by
and between Buyer and Seller and is dated for reference purposes as of October
10, 2005.

 

R E C I T A L S:

 

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meanings set forth herein, whether or not such terms are used before or
after the definitions are set forth.

 

B. Buyer desires to purchase the Property and Seller desire to sell the
Property, all upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Buyer to Seller,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Buyer and Seller agree as follows:

 

BASIC INFORMATION

 

1.1 Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

 

1.1.1 Seller: X-RITE, INCORPORATED, a Michigan corporation

 

1.1.2 Buyer: AMERICAN INVESTMENT GROUP, LTD., a Wisconsin corporation

 

1.1.3 Purchase Price: Fourteen Million Five Hundred Thousand and No/100 Dollars
($14,500,000.00).

 

1.1.4 Earnest Money: Three Hundred Seventy Thousand and No/100 Dollars
($370,000.00) (the “Initial Earnest Money”) and, if applicable, an additional
Twenty-Five Thousand and No/100 Dollars (25,000.00) (the “Additional Earnest
Money,” and together with the Initial Earnest Money, the “Earnest Money”), to be
deposited in accordance with Section 3.1 below, plus interest thereon, pursuant
to Section 3.1.



--------------------------------------------------------------------------------

1.1.5 Title Company:   

Chicago Title Insurance Company

 

Chicago Title of Michigan

3819 Rivertown Parkway SW, Suite 700

Grandville, MI 49418

Attention:                                 

Telephone No.: (616) 257-3103

Facsimile No.: (616) 257-3104

1.1.6 Escrow Agent:   

Chicago Title of Michigan

3819 Rivertown Parkway SW, Suite 700

Grandville, MI 49418

Attention:                                 

Telephone No.: (616) 257-3103

Facsimile No.: (616) 257-3104

1.1.7 Broker:    None

 

1.1.8 Effective Date: The date on which this Agreement is executed by the latter
to sign of Buyer or Seller, as indicated on the signature page of this
Agreement.

 

1.1.9 Title Commitment Delivery Date. The date which is thirty (30) days after
the Effective Date.

 

1.1.10 Title and Survey Review Period: The period beginning on the Effective
Date and ending twenty (20) days after the Title Commitment Delivery Date.

 

1.1.11 Inspection Period: The period beginning on the Effective Date and ending
sixty (60) days after the Effective Date.

 

1.1.12 Closing Date: The date which is the earlier of (i) the date designated by
Buyer in a written notice to Seller, which date shall not be earlier than the
expiration of the Transaction Period not less than ten (10) days after the day
of the delivery of such notice to Seller, and (ii) one hundred twenty (120) days
after the expiration of the Inspection Period, or a date mutually agreed to by
Seller and Buyer, whichever is earlier.

 

1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

--------------------------------------------------------------------------------

  

Responsible Party

--------------------------------------------------------------------------------

Title Commitment required to be delivered pursuant to Section 5.1    Seller
Premium for standard coverage ALTA Owner’s Policy of Title Insurance (1992)
required to be delivered pursuant to Section 5.5    Seller

 

–2–



--------------------------------------------------------------------------------

Cost

--------------------------------------------------------------------------------

  

Responsible Party

--------------------------------------------------------------------------------

Premium for any costs of Title Policy attributable to ALTA Extended Coverage and
any endorsements desired by Buyer, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other Title Company charges    Buyer Cost of Survey and/or any revisions,
modifications or recertifications thereto    Buyer Recording Fees    Buyer
State/County documentary transfer taxes    Seller Any escrow fee charged by
Escrow Agent for holding the Earnest Money or conducting the Closing   

Buyer  1/2

Seller  1/2

Real Estate Sales Commission to Broker    None All other closing costs,
expenses, charges and fees    Pursuant to local custom

 

1.3 Notice Addresses:

 

Buyer:

 

American Investment Group, Ltd._

c/o Larry Langohr

118 Peckham Street

Neenah, Wisconsin 54956

Telephone:                     

Facsimile:                     

 

Copy to:

 

Mark C. Skolos

Skolos & Millis, S.C.

107 Main Street, P.O. Box 219

Black River Falls, WI 54615

Telephone: (715) 284-9421

Facsimile: (715) 284-7531

Seller:

 

X-Rite, Incorporated

3100 44th Street SW

Grandville, MI 49418

Attn: Jeffrey Smolinski

Telephone: (616) 257-2230

Facsimile: (616) 318-9050

 

Copy to:

 

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attn: Gerald M. Offutt, P.C.

Telephone: (312) 372-2000

Facsimile: (312) 984-7700

 

PROPERTY

 

2.1 Property. Subject to the terms and conditions of this Agreement, Seller
agree to sell to Buyer, and Buyer agrees to purchase from Seller, the following
property (collectively, the “Property”):

 

2.1.1 Real Property. The land described in Exhibit A attached hereto (the
“Land”), together with (i) all improvements located thereon (“Improvements”),
(ii) all and

 

–3–



--------------------------------------------------------------------------------

singular the rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in anywise appertaining thereto, and (iii) without
warranty, all right, title, and interest of Seller, if any, in and to all strips
and gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining such Land (collectively, the “Real Property”). The Real
Property contains approximately 35.59 acres of land and is located at 3050 and
3100 44th Street SW, Grandville, Kent County, Michigan.

 

2.1.2 Tangible Personal Property. All of Seller’s right, title and interest, if
any, without warranty, in the equipment, machinery, and other tangible personal
property, if any, owned by Seller and now or hereafter located in and used in
connection with the operation, or maintenance of the Real Property but expressly
excluding the names of Seller, any items of furniture, furnishings, or other
personal property owned by Seller at or on the Real Property and further
excluding any items of personal property owned by third parties and leased to
Seller (collectively, the “Tangible Personal Property”). Notwithstanding
anything to the contrary contained herein, Seller reserves the right to remove
any and all building systems and equipment from the Real Property prior to the
Possession Date; and, any such building systems and equipment so removed by
Seller from the Real Property shall be excluded from Tangible Personal Property.

 

2.1.3 Intangible Personal Property. All of Seller’s right, title and interest,
if any, without warranty, in all intangible personal property related to the
Real Property and the Improvements, including, without limitation, all to the
extent assignable: all trade names and trade marks associated with the Real
Property and the Improvements, including the name of the Real Property; the
plans and specifications and other architectural and engineering drawings for
the Improvements, if any; warranties, if any; contract rights related to the
construction, operation or management of the Real Property, if any
(collectively, the “Service Contracts”) (but Seller’s right, title and interest
therein shall only be assigned to the extent Seller’s obligations thereunder are
expressly assumed by Buyer pursuant to this Agreement); and governmental
permits, approvals and licenses, if any (collectively, the “Intangible Personal
Property”).

 

EARNEST MONEY

 

3.1 Deposit and Investment of Earnest Money. Within five (5) business days after
the Effective Date, Buyer shall deposit the Initial Earnest Money with Escrow
Agent. If the Closing does not occur within one hundred fifty (150) days
following the Effective Date, then within one (1) business day after the
expiration of said one hundred fiftieth (150th) day, Buyer shall deposit the
Additional Earnest Money with Escrow Agent. Escrow Agent shall invest all
Earnest Money in government insured interest-bearing accounts satisfactory to
Seller and Buyer, and shall promptly provide Buyer and Seller with confirmation
of the investments made. Such account shall have no penalty for early
withdrawal, and Buyer accepts all risks with regard to such account.

 

3.2 Form; Failure to Deposit. The Earnest Money shall be in the form of a
certified or cashier’s checks or the wire transfer to Escrow Agent of
immediately available U.S. federal

 

–4–



--------------------------------------------------------------------------------

funds. If Buyer fails to timely deposit any portion of the Earnest Money within
the time periods required, Seller may terminate this Agreement by written notice
to Buyer. If such termination results from Buyer’s failure to timely deposit the
Initial Earnest Money, the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof. If, however, such termination results from
Buyer’s failure to timely deposit the Additional Earnest Money, the Initial
Earnest Money shall be paid promptly to Seller, and the parties hereto shall
have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

 

3.3 Disposition of Earnest Money. The Earnest Money shall be applied as a credit
to the Purchase Price at Closing. However, if Buyer elects to terminate this
Agreement prior to the expiration of the Inspection Period pursuant to Section
4.3, Escrow Agent shall pay the entire Earnest Money to Buyer within one (1)
business day following receipt of the Due Diligence Termination Notice from
Buyer (as long as the current investment can be liquidated and disbursed in one
business day). No notice to Escrow Agent from Seller shall be required for the
release of the Earnest Money to Buyer by Escrow Agent if Buyer terminates this
Agreement pursuant to Section 4.3. If this Agreement is not terminated by Buyer
prior to the expiration of the Inspection Period, the Earnest Money shall become
non-refundable except in the case of a termination of this Agreement by Buyer
pursuant to Section 10.2 hereof. In the event of a termination of this Agreement
by either Seller or Buyer for any reason other than pursuant to Section 4.3,
Escrow Agent is authorized to deliver the Earnest Money to the party hereto
entitled to same pursuant to the terms hereof on or before the tenth (10th)
business day following receipt by Escrow Agent and the non-terminating party of
written notice of such termination from the terminating party, unless the other
party hereto notifies Escrow Agent that it disputes the right of the other party
to receive the Earnest Money. In such event, Escrow Agent may interplead the
Earnest Money into a court of competent jurisdiction in the county in which the
Earnest Money has been deposited. All attorneys’ fees and costs and Escrow
Agent’s costs and expenses incurred in connection with such interpleader shall
be assessed against the party that is not awarded the Earnest Money, or if the
Earnest Money is distributed in part to both parties, then in the inverse
proportion of such distribution.

 

DUE DILIGENCE

 

4.1 Due Diligence Materials. Prior to execution of this Agreement, Seller has
delivered to Buyer and Buyer has received copies of those certain documents
relating to the Property described in Schedule 4.1, attached hereto (“Property
Information”). All of such Property Information delivered to, made available to,
copied and/or reviewed by Buyer pursuant to this Section 4.1 (including all
Leases and Service Contracts) shall sometimes be referred to collectively herein
as the “Property Documents”. Notwithstanding anything in this Section 4.1 to the
contrary, Seller shall have no obligation to make available to Buyer, and Buyer
shall have no right to inspect or make copies of, any of the Excluded Documents.
As used herein, “Excluded Documents” shall mean any documents involving any
purchase and escrow agreements and correspondence pertaining to Seller’s
acquisition of the Property (other than documents pertaining to the physical or
environmental condition of the Real Property), any documents

 

–5–



--------------------------------------------------------------------------------

pertaining to the potential acquisition of the Property by any past or
prospective purchasers (other than documents relating to the physical or
environmental condition of Real Property), any third party purchase inquiries
and correspondence, appraisals of the Property, internal budgets or financial
projections, and any other internal documents (other than documents relating to
the physical or environmental condition of Real Property).

 

4.2 Physical Due Diligence. Commencing on the Effective Date and continuing
until the Closing Date (or earlier termination of this Agreement), Buyer shall
have reasonable access to the Real Property at all reasonable times during
normal business hours, for the purpose of conducting reasonably necessary tests,
including surveys and architectural, engineering, geotechnical and environmental
inspections and tests, provided that (i) Buyer must give Seller forty-eight (48)
hours’ prior telephone or written notice of any such inspection or test, and
with respect to any intrusive inspection or test (e.g., core sampling) must
obtain Seller’s prior written consent (which consent may be given, withheld or
conditioned in Seller’s sole discretion), (ii) prior to performing any
inspection or test, Buyer must deliver a certificate of insurance to Seller
evidencing that Buyer and its contractors, agents and representatives have in
place reasonable amounts of comprehensive general liability insurance and
workers compensation insurance for its activities on the Real Property in terms
and amounts reasonably satisfactory to Seller covering any accident arising in
connection with the presence of Buyer, its contractors, agents and
representatives on the Real Property, which insurance shall name Seller as an
additional insured thereunder, and (iii) all such tests shall be conducted by
Buyer in compliance with Buyer’s responsibilities set forth in this Article 4.
Buyer shall bear the cost of all such inspections or tests and shall be
responsible for and act as the generator with respect to any wastes generated by
those tests. Notwithstanding anything to the contrary contained herein, in order
to minimize the disruption of Seller’s business, Buyer’s inspection of the
research and development portion of the Real Property shall be limited to one
time during the Inspection Period and one time which is five (5) days prior to
the Closing Date; provided, however, this limitation on frequency of inspection
shall not apply to environmental inspections. Buyer and Seller will coordinate
all inspections of the Property in an effort to minimize the disruption to
Seller’s business operations.

 

4.3 Due Diligence/Termination Right. Buyer shall have through the last day of
the Inspection Period in which to examine, inspect, and investigate (i) the
Property Documents, (ii) the environmental condition of the Property, and (iii)
the marketability of the Property and the feasibility of Buyer’s intended use
for the Property. Notwithstanding anything to the contrary in this Agreement, if
Buyer is not satisfied with any of the matters set forth in the preceding
sentence, Buyer may terminate this Agreement by giving written notice of
termination to Seller and Escrow Agent (the “Due Diligence Termination Notice”)
on or before the last day of the Inspection Period. If Buyer does not give a Due
Diligence Termination Notice, this Agreement shall continue in full force and
effect, Buyer shall be deemed to have waived its right to terminate this
Agreement pursuant to Section 5.3 and this Section 4.3, and Buyer shall be
deemed to have acknowledged that it has received or had access to all Property
Documents and conducted all inspections and tests of the Property that it
considers important.

 

4.4 Return of Documents and Reports. If this Agreement terminates for any reason
other than Seller’s default hereunder, Buyer shall promptly return and/or
deliver to Seller all

 

–6–



--------------------------------------------------------------------------------

Property Documents and copies thereof. Additionally, if this Agreement
terminates for any reason other than Seller’s default, then Buyer must deliver
to Seller copies of all third party reports, investigations and studies, other
than economic analyses (collectively, the “Reports” and, individually, a
“Report”) prepared for Buyer in connection with its due diligence review of the
Property. The Reports shall be delivered to Seller without any representation or
warranty as to the completeness or accuracy of the Reports or any other matter
relating thereto, and Seller shall have no right to rely on any Report without
the written consent of the party preparing same. Buyer’s obligation to deliver
the Property Documents and the Reports to Seller shall survive the termination
of this Agreement.

 

4.5 Service Contracts. On or prior to the last day of the Inspection Period,
Buyer will advise Seller in writing of which Service Contracts it will assume
and for which Service Contracts Buyer requests that Seller deliver written
termination at or prior to the Possession Date, provided Seller shall have no
obligation to terminate, and Buyer shall be obligated to assume, any Service
Contracts which by their terms cannot be terminated without penalty or payment
of a fee. Subject to the terms of the X-Rite Lease, Buyer must assume the
obligations arising from and after the Closing Date under those Service
Contracts (i) that Buyer has agreed to assume, or that Buyer is obligated to
assume pursuant to this Section 4.5, and (ii) for which a termination notice is
delivered as of or prior to the Possession Date but for which termination is not
effective until after the Possession Date.

 

4.6 Proprietary Information; Confidentiality. Buyer acknowledges that the
Property Documents are proprietary and confidential and will be delivered to
Buyer or made available for Buyer’s review solely to assist Buyer in determining
the feasibility of purchasing the Property. Buyer shall not use the Property
Documents for any purpose other than as set forth in the preceding sentence.
Buyer shall not disclose the contents of the Property Documents to any person
other than to those persons who are responsible for determining the feasibility
of Buyer’s acquisition of the Property and who have agreed to preserve the
confidentiality of such information as required hereby (collectively, “Permitted
Outside Parties”). At any time and from time to time, within two (2) business
days after Seller’s request, Buyer shall deliver to Seller a list of all parties
to whom Buyer has provided any Property Documents or any information taken from
the Property Documents. Buyer shall not divulge the contents of the Property
Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 4.6. In permitting Buyer to
review the Property Documents or any other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created.

 

4.7 No Representation or Warranty by Seller. Buyer acknowledges that, except as
expressly set forth in this Agreement, Seller has not made any warranty or
representation regarding the truth, accuracy or completeness of the Property
Documents or the source(s) thereof. Buyer further acknowledges that some if not
all of the Property Documents were prepared by third parties other than Seller.
Seller expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Property Documents, or in any
other written or oral communications transmitted or made available to Buyer.
Buyer shall rely solely upon its own

 

–7–



--------------------------------------------------------------------------------

investigation with respect to the Property, including, without limitation, the
Property’s physical, environmental or economic condition, compliance or lack of
compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Property
Documents and is providing the Property Documents or making the same available
for Buyer’s review solely as an accommodation to Buyer.

 

4.8 Buyer’s Responsibilities. In conducting any inspections, investigations or
tests of the Property and/or Property Documents, Buyer and its agents and
representatives shall: (i) not disturb Seller or its employees or interfere with
their use of the Property; (ii) not interfere with the operation and maintenance
of the Property; (iii) not damage any part of the Property or any personal
property owned or held by Seller or its employees or any third party; (iv) not
injure or otherwise cause bodily harm to Seller, or its agents, guests,
invitees, contractors and employees; (v) comply with all applicable laws; (vi)
promptly pay when due the costs of all tests, investigations, and examinations
done with regard to the Property; (vii) not permit any liens to attach to the
Property by reason of the exercise of its rights hereunder; (viii) repair any
damage to the Real Property resulting directly or indirectly from any such
inspection or tests; and (ix) not reveal or disclose prior to Closing any
information obtained by Buyer prior to Closing concerning the Property and the
Property Documents to anyone other than the Permitted Outside Parties, in
accordance with the confidentiality standards set forth in Section 4.6 above, or
except as may be otherwise required by law.

 

4.9 Buyer’s Agreement to Indemnify. Buyer indemnifies and holds Seller harmless
from and against any and all liens, claims, causes of action, damages,
liabilities and expenses (including reasonable attorneys’ fees) arising out of
Buyer’s inspections or tests of the Property or any violation of the provisions
of Sections 4.2, 4.6 and 4.8; provided, however, the indemnity shall not extend
to protect Seller from any pre-existing liabilities for matters merely
discovered by Buyer (e.g., latent environmental contamination) so long as
Buyer’s actions do not aggravate any pre-existing liability of Seller. Buyer
also indemnifies and holds any occupant of the Real Property harmless from and
against any and all claims, causes of action, damages, liabilities and expenses
which such occupant may suffer or incur due to Buyer’s breach of its obligation
under Section 4.6 above to maintain the confidential nature of any Property
Documents or other information relative to such occupant. Buyer’s obligations
under this Section 4.9 shall survive the termination of this Agreement and shall
survive the Closing.

 

4.10 Environmental Studies. As additional consideration for the transaction
contemplated in this Agreement, Buyer must provide to Seller, immediately
following the receipt of same by Buyer, copies of any and all reports, tests or
studies involving contamination of or other environmental concerns relating to
the Property; provided, however, Buyer shall have no obligation to cause any
such tests or studies to be performed on the Property. Seller acknowledge that
Buyer has not made and does not make any warranty or representation regarding
the truth or accuracy of any such studies or reports. Notwithstanding Section
4.9 above, Buyer shall have no liability or culpability of any nature as a
result of having provided such information to Seller or as a result of Seller’s
reliance thereon or arising out of the fact that Buyer merely conducted such
tests or studies, so long as Buyer’s actions do not aggravate any preexisting
liability of Seller.

 

–8–



--------------------------------------------------------------------------------

TITLE AND SURVEY

 

5.1 Title Report. On or prior to Title Commitment Delivery Date, Seller shall
deliver or instruct the Title Company to deliver to Buyer: (i) a current
commitment for a standard coverage ALTA owner’s policy on the Title Company’s
1992 form (the “Title Commitment”) issued by the Title Company, and (ii) copies
of all documents of record referred to in the Title Commitment as exceptions to
title to the Real Property (“Title Documents”), except that Seller shall not be
required to deliver hereunder duplicate copies of Title Documents previously
delivered to Buyer as part of the Property Documents. If on or before the date
that is one (1) business day after the Title Commitment Delivery Date Buyer
fails to notify Seller in writing that Buyer has not received the Title
Commitment and/or the Title Documents (which notice shall specify those
documents not received), Buyer shall be deemed to have received the Title
Commitment and all of the Title Documents.

 

5.2 New or Updated Survey. Buyer may elect to obtain a new survey or revise,
modify, or re-certify an existing survey (“Survey”) as necessary in order for
the Title Company to delete the survey exception from the Title Policy or to
otherwise satisfy Buyer’s objectives; provided, however, in no event shall the
issuance and/or receipt of such Survey be a condition precedent to, or delay,
the Closing.

 

5.3 Title Review. During the Title and Survey Review Period, Buyer shall review
title to the Real Property as disclosed by the Title Commitment and the Survey.
All matters shown in the Title Commitment, the Title Documents and the Survey
(if any) which are not objected to by Buyer by delivery of written notice
thereof (“Buyer’s Title Objection Notice”) to Seller on or before the end of the
Title and Survey Review Period shall be conclusively deemed to be accepted by
Buyer. If Buyer timely delivers to Seller Buyer’s Title Objection Notice prior
to the end of the Title and Survey Review Period specifying Buyer’s objection to
any title exception pertaining to the Real Property shown in the Title
Commitment, the Title Documents and the Survey (if any) (each a “Title
Objection” and collectively the “Title Objections”), Seller may, but shall not
be obligated to, eliminate or cure (by title endorsement from the Title Company
or otherwise) some or all of such Title Objections; provided, however, if Seller
is able and willing to eliminate or cure some or all of such Title Objections,
Seller shall notify Buyer in writing within ten (10) days after the end of the
Title and Survey Review Period (“Seller’s Notice Period”) of those Title
Objections Seller intends to eliminate or cure (said notice hereinafter called
“Seller’s Title Notice”) and in which case the elimination or curing by Seller
of the Title Objections specified by Seller for cure or elimination in Seller’s
Title Notice shall be completed on or before the Closing Date. If Seller does
not deliver Seller’s Title Notice to Buyer within Seller’s Notice Period, Buyer
is deemed to be notified that Seller is unable or unwilling to eliminate or cure
the Title Objections. If Seller (i) does not timely deliver Seller’s Title
Notice or (ii) notifies or is deemed to have notified Buyer that Seller is
unable or unwilling to cure any particular Title Objection, Buyer shall be
deemed to have waived those Title Objections which Seller is unable or unwilling
to eliminate or cure unless on or before the end of the Inspection Period, Buyer
delivers to Seller and Escrow Holder Buyer’s Due Diligence Termination Notice
terminating this Agreement pursuant to Section 4.3. Notwithstanding anything
herein to the

 

–9–



--------------------------------------------------------------------------------

contrary, if Buyer’s right to terminate this Agreement pursuant to the foregoing
provisions of this Section 5.3 has not expired prior thereto, it shall expire
upon expiration of the Inspection Period. Notwithstanding the foregoing
provisions of this Section 5.3 to the contrary, Buyer and Seller acknowledge
that although Seller has no obligation (unless specifically set forth in
Seller’s Title Notice) to cure any title matters, subject to Buyer’s full
performance under this Agreement, Seller agrees to deliver title to the Real
Property at Closing free and clear of liens of the deeds of trust and/or
mortgages created by, under or through Seller, which liens Seller shall cause to
be released at or prior to Closing (with Seller having the right to apply the
Purchase Price or a portion thereof for such purpose), and Seller further agree
to remove any title exceptions or encumbrances to title which are voluntarily
created by, under or through Seller after the Effective Date without Buyer’s
consent (if requested, such consent shall not be unreasonably withheld or
delayed).

 

5.4 Permitted Exceptions. The term “Permitted Exceptions” shall mean: the
specific exceptions listed in the Title Commitment that the Title Company has
not agreed to remove from the Title Commitment as of the end of the Inspection
Period and that Seller is not required to remove as provided in Section 5.3
above; matters created by, through or under Buyer; items shown on the Survey
which have not been removed as of the end of the Inspection Period; real estate
taxes not yet due and payable; and any licensees under any Service Contracts not
terminated as of Closing.

 

5.5 Delivery of Title Policy at Closing. In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Buyer, an ALTA standard coverage owner’s title policy in accordance with the
Title Commitment, insuring Buyer’s title to the Real Property in the amount of
the Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Buyer shall have the right to terminate this Agreement, in which case
the Earnest Money shall be immediately returned to Buyer and the parties hereto
shall have no further rights or obligations, other than those that by their
terms survive the termination of this Agreement.

 

OPERATIONS AND RISK OF LOSS

 

6.1 Ongoing Operations. From the Effective Date through Closing:

 

6.1.1 Service Contracts. Seller shall continue to operate the Property in
accordance with its current practices and Seller will perform its material
obligations under the Service Contracts.

 

6.1.2 New Service Contracts. Seller will not enter into any service contract
that will be an obligation affecting the Property subsequent to the Closing,
except service contracts entered into in the ordinary course of business that
are terminable without cause and without the payment of any termination penalty
on not more than thirty (30) days’ prior notice.

 

–10–



--------------------------------------------------------------------------------

6.1.3 Maintenance of Improvements. Subject to Sections 2.1.2, 6.2 and 6.3,
Seller shall maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.

 

6.2 Condemnation. If proceedings in eminent domain are instituted with respect
to the Property or any portion thereof, then Buyer may, at its option, by
written notice to Seller given within ten (10) days after Seller notifies Buyer
of such proceedings (and if necessary the Closing Date shall be automatically
extended to give Buyer the full ten (10)-day period to make such election),
either: (i) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Buyer and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (ii) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Buyer its entire right, title and
interest in and to any condemnation award, and Buyer shall have the sole right
after the Closing to negotiate and otherwise deal with the condemning authority
in respect of such matter. If Buyer does not give Seller written notice of its
election within the time required above, then Buyer shall be deemed to have
elected option (ii) above.

 

CLOSING

 

7.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date at the offices of Escrow Agent (or such other
location as may be mutually agreed upon by Seller and Buyer). Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Buyer and Seller. Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct Escrow Agent to immediately
record and deliver the closing documents to the appropriate parties and make
disbursements according to the closing statements executed by Seller and Buyer.

 

7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Buyer, on the other hand, to consummate the transactions contemplated hereunder
are conditioned upon the following:

 

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the date of this Agreement and the Closing Date;

 

7.2.2 Delivery. As of the Closing Date, the other party shall have tendered all
deliveries to be made at Closing; and

 

7.2.3 Actions, Suits, etc. There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, actually
filed against the other party that would (i) prevent such party from performing
its obligations under this Agreement, or (ii) except for any matters disclosed
to Buyer in the Property Documents, materially and adversely affect the
operation or value of the Property.

 

–11–



--------------------------------------------------------------------------------

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), such party may,
in its sole discretion, terminate this Agreement by delivering written notice to
the other party on or before the Closing Date, or elect to close notwithstanding
the non-satisfaction of such condition, in which event such party shall be
deemed to have waived any such condition. In the event such party elects to
close, notwithstanding the non-satisfaction of such condition, said party shall
be deemed to have waived said condition, and there shall be no liability on the
part of any other party hereto for breaches of representations and warranties of
which the party electing to close had knowledge at the Closing.

 

7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date, Seller
shall deliver in escrow to Escrow Agent the following:

 

7.3.1 Deed. A warranty deed in the form of Exhibit C attached hereto (the
“Deed”) executed and acknowledged by Seller, conveying to Buyer Seller’s
interest in the Real Property;

 

7.3.2 Bill of Sale, Assignment and Assumption. Two (2) originals of a Bill of
Sale, Assignment and Assumption of Contracts in the form of Exhibit D attached
hereto (the “Assignment”), executed by Seller, vesting in Buyer, without
warranty, Seller’s right, title and interest in and to the property described
therein;

 

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

 

7.3.4 Non-Foreign Certificate. An affidavit as required by the Foreign Investors
Real Property Tax Act, as amended, in the form of Exhibit E attached hereto,
executed by Seller;

 

7.3.5 X-Rite Lease. Two (2) originals of the X-Rite Lease, executed by Seller;

 

7.3.6 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller as
reasonably required by the underwriter for the Title Policy; and

 

7.3.7 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

 

7.4 Buyer’s Deliveries in Escrow. As of or prior to the Closing Date, Buyer
shall deliver in escrow to Escrow Agent the following:

 

7.4.1 Bill of Sale, Assignment and Assumption. Two (2) originals of the
Assignment, executed by Buyer;

 

–12–



--------------------------------------------------------------------------------

7.4.2 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Buyer by applicable state and local law in connection with the conveyance of
Real Property;

 

7.4.3 X-Rite Lease. Two (2) originals of the X-Rite Lease, executed by Buyer;
and

 

7.4.4 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Buyer or result in any new or additional obligation, covenant,
representation or warranty of Buyer under this Agreement beyond those expressly
set forth in this Agreement).

 

7.5 Closing Statements. As of or prior to the Closing Date, Seller and Buyer
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form required by Escrow Agent.

 

7.6 Purchase Price; Purchase Price Holdback. Prior to or at the time of the
Closing on the Closing Date, Buyer shall deliver to Escrow Agent the Purchase
Price, less the Earnest Money that is applied to the Purchase Price, plus or
minus applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent’s escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee(s)
on the Closing Date (and, if requested by Seller, by wire transfer); in the
event that Escrow Agent is unable to deliver good funds to Seller or its
designee(s) on the Closing Date, then the closing statements and related
prorations will be revised as necessary.

 

Notwithstanding anything to the contrary contained herein, Five Hundred Thousand
Dollars ($500,000) (the “Purchase Price Holdback”) of the net Purchase Price due
Seller at Closing shall be retained in escrow by the Escrow Agent for
disbursement by the Escrow Agent following the Closing in the manner set forth
herein. The Purchase Price Holdback shall be disbursed by the Escrow Agent to
Seller or its designee in five (5) consecutive installments of One Hundred
Thousand Dollars ($100,000) each on the thirtieth (30th), sixtieth (60th),
ninetieth (90th), one hundred twentieth (120th), and one hundred fiftieth (150)
day following the Closing Date.

 

7.7 Possession. Seller shall deliver possession of the Real Property and
Tangible Personal Property to Buyer at the Closing, subject to the terms and
provisions of the X-Rite Lease.

 

7.8 Delivery of Books and Records. After the Closing, Seller shall deliver the
following to Buyer to the extent in Seller’s or its property manager’s
possession or control: maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with suppliers; receipts for deposits, unpaid bills and other
papers or documents which pertain to the Property; keys; and other items, if
any, used in the operation of the Property, all subject to the terms and
conditions of the X-Rite Lease.

 

–13–



--------------------------------------------------------------------------------

PRORATIONS; DEPOSITS; COMMISSIONS

 

8.1 Prorations. At Closing, the following items shall be prorated as of the date
of Closing with all items of income and expense for the Property being borne by
Buyer from and after (but including) the date of Closing: income and rents; fees
and assessments; prepaid expenses and obligations under Service Contracts;
accrued operating expenses; real and personal ad valorem taxes (“Taxes”); and
any assessments by private covenant for the then-current calendar year of
Closing. Income previously received by Seller relating to contracts with service
providers will not be prorated. Specifically, the following shall apply to such
prorations:

 

8.1.1 Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing. Any real property taxes and assessments arising out of the sale of
the Real Property to Buyer (or its assignee) or a subsequent sale or change in
ownership thereafter, and/or arising out of any construction pertaining to the
Real Property following the Closing, shall be paid by Buyer when assessed, and
Buyer shall indemnify Seller from and against any all such Taxes, which
indemnification obligation shall survive the Closing.

 

8.1.2 Utilities. Buyer shall take all steps necessary to effectuate the transfer
of all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies. Seller shall endeavor to have all utility
meters read as of the Closing Date. Seller shall be entitled to recover any and
all deposits held by any utility company as of the Closing Date. Notwithstanding
anything to the contrary contained herein, Seller shall continue to be
responsible for payment of utilities with respect to the Real Property until the
Possession Date, all subject to the terms and provisions of the X-Rite Lease.

 

8.2 Closing Costs. Closing costs shall be allocated between Seller and Buyer in
accordance with Section 1.2.

 

8.3 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Buyer and Seller agree to allocate such items on a fair and equitable basis as
soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing; provided, however, such final adjustment
shall be made by the date which is three (3) months after the Closing. Payments
in connection with the final adjustment shall be due within thirty (30) days of
written notice. All such rights and obligations shall survive the Closing.

 

8.4 Commissions. Seller and Buyer each represent and warrant to the other that
no real estate brokerage commission is payable to any person or entity in
connection with the transaction contemplated hereby, and each agrees to and does
hereby indemnify and hold the other harmless against the payment of any
commission to any person or entity claiming by, through or under either of the
Seller or Buyer, as applicable. This indemnification shall extend to any and all
claims, liabilities, costs and expenses (including reasonable attorneys’ fees
and litigation costs) arising as a result of such claims and shall survive the
Closing.

 

–14–



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

 

9.1 Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that:

 

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and are in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

 

9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that are binding on Seller which are in
conflict with this Agreement. To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or the Property which challenges
or impairs Seller’s ability to execute or perform their obligations under this
Agreement.

 

9.1.3 Service Contracts. To Seller’s knowledge, the Service Contracts to be
delivered to Buyer pursuant to this Agreement will be correct and complete as of
the date of its delivery.

 

9.1.4 Notices from Governmental Authorities. To Seller’s knowledge, except as
otherwise described in the Property Documents, Seller has not received from any
governmental authority written notice of any material violation of any laws
applicable (or alleged to be applicable) to the Real Property, or any part
thereof, that has not been corrected.

 

9.1.5 Environmental Matters. To Seller’s knowledge, except as disclosed in the
Property Documents, the Real Property is free of any Hazardous Materials that
would trigger response or remedial action under any applicable environmental
laws.

 

9.2 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that:

 

9.2.1 Organization and Authority. Buyer has been duly organized and is validly
existing as a corporation in good standing in the State of Wisconsin and is
qualified to do business in the state in which the Real Property is located.
Buyer has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Buyer at the Closing will be, authorized
and properly executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of Buyer, enforceable in accordance with their
terms.

 

–15–



--------------------------------------------------------------------------------

9.2.2 Conflicts and Pending Action. There is no agreement to which Buyer is a
party or to Buyer’s knowledge binding on Buyer which is in conflict with this
Agreement. There is no action or proceeding pending or, to Buyer’s knowledge,
threatened against Buyer which challenges or impairs Buyer’s ability to execute
or perform its obligations under this Agreement.

 

9.2.3 Anti-Terrorism Representation. Neither Buyer nor any of its affiliates or
constituents nor, to the best of Buyer’s knowledge, any brokers or other agents
of same, have engaged in any dealings or transactions, directly or indirectly,
(i) in contravention of any U.S., international or other money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (“Anti-Terrorism Order”) or
on behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Buyer nor any of its affiliates or constituents nor, to the best of Buyer’s
knowledge, any brokers or other agents of same, (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department’s Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in section 1 of the
Anti-Terrorism Order, and to the best of Buyer’s knowledge neither Buyer nor any
of its affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. If at any time this representation becomes
false then it shall be considered a default under this Agreement and Seller
shall have the right to exercise all of the remedies set forth in this Agreement
in the event of a default or to terminate this Agreement immediately.

 

9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date and,
except in the case of Subsection 9.1.4, are remade as of the Closing Date and
shall not be deemed to be merged into or waived by the instruments of Closing,
but shall survive the Closing for a period of six (6) months (the “Survival
Period”). Terms such as “to Seller’s knowledge,” “to the best of Seller’s
knowledge” or like phrases mean the actual present and conscious awareness or
knowledge of Jeff Smolinski (“Seller’s Employee”), without any duty of inquiry
or investigation; provided that so qualifying Seller’s knowledge shall in no
event give rise to any personal liability on the part of Seller’s Employee or
any other officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is

 

–16–



--------------------------------------------------------------------------------

authorized to make any representation or warranty for or on behalf of Seller.
Each party shall have the right to bring an action against the other on the
breach of a representation or warranty hereunder, but only on the following
conditions: (i) the party bringing the action for breach first learns of the
breach after Closing and files such action within the Survival Period; and (ii)
neither party shall have the right to bring a cause of action for a breach of a
representation or warranty unless the damage to such party on account of such
breach (individually or when combined with damages from other breaches) equals
or exceeds $25,000. Neither party shall have any liability after Closing for the
breach of a representation or warranty hereunder of which the other party hereto
had knowledge as of Closing. The provisions of this Section 9.3 shall survive
the Closing. Any breach of a representation or warranty that occurs prior to
Closing shall be governed by Article 10.

 

DEFAULT AND REMEDIES

 

10.1 Seller’s Remedies. If Buyer fails to perform its obligations pursuant to
this Agreement at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Buyer’s
representations or warranties are breached in any material respect, Seller shall
be entitled, as its sole remedy (except as provided in Sections 4.9, 8.4, 10.3
and 10.4 hereof), to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as penalty, in full satisfaction of claims against
Buyer hereunder. Seller and Buyer agree that Seller’s damages resulting from
Buyer’s default are difficult, if not impossible, to determine and the Earnest
Money is a fair estimate of those damages which has been agreed to in an effort
to cause the amount of such damages to be certain. The parties acknowledge that
the payment of such liquidated damages is not intended as a forfeiture or
penalty, but is intended to constitute liquidated damages to Seller.
Notwithstanding anything in this Section 10.1 to the contrary, in the event of
Buyer’s default or a termination of this Agreement, Seller shall have all
remedies available at law or in equity in the event Buyer or any party related
to or affiliated with Buyer is asserting any claims or right to the property
that would otherwise delay or prevent Seller from having clear, indefeasible and
marketable title to the property. If Closing is consummated, Seller shall have
all remedies available at law or in equity in the event Buyer fails to perform
any obligation of Buyer under this Agreement.

 

10.2 Buyer’s Remedies. If Seller fails to perform its obligations pursuant to
this Agreement for any reason except failure by Buyer to perform hereunder, or
if prior to Closing any one or more of Seller’s representations or warranties
are breached in any material respect, Buyer shall elect, as its sole remedy,
either to (i) terminate this Agreement by giving Seller timely written notice of
such election prior to or at Closing and recover the Earnest Money, (ii) enforce
specific performance, or (iii) waive said failure or breach and proceed to
Closing. Notwithstanding anything herein to the contrary, Buyer shall be deemed
to have elected to terminate this Agreement if Buyer fails to deliver to Seller
written notice of its intent to file a claim or assert a cause of action for
specific performance against Seller on or before ten (10) business days
following the scheduled Closing Date or, having given such notice, fails to file
a lawsuit asserting such claim or cause of action in the county in which the
Property is located within thirty (30) days following the scheduled Closing
Date. Buyer’s remedies shall be limited to those described in this Section 10.2
and Sections 10.3 and 10.4 hereof.

 

–17–



--------------------------------------------------------------------------------

10.3 Attorneys’ Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys’ fees, incurred in connection
with such transaction.

 

10.4 Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

 

DISCLAIMERS; RELEASE AND INDEMNITY

 

11.1 Disclaimers By Seller. Except as expressly set forth in this Agreement, it
is understood and agreed that Seller has not at any time made and is not now
making, and it specifically disclaims, any warranties or representations of any
kind or character, express or implied, with respect to the Property, including,
but not limited to, warranties or representations, as to (i) matters of title,
(ii) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (iii) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (iv) whether,
and to the extent to which the Property or any portion thereof is affected by
any stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (v) drainage, (vi) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (vii) the presence of endangered species or any
environmentally sensitive or protected areas, (viii) zoning or building
entitlements to which the Property or any portion thereof may be subject, (ix)
the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (x) usages of
adjoining Property, (xi) access to the Property or any portion thereof, (xii)
the value, compliance with the plans and specifications, size, location, age,
use, design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (xiii) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws, (xiv)
the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (xv) the merchantability of the Property or fitness
of the Property for any particular purpose, (xvi) the truth, accuracy or
completeness of the Property Documents, (xvii) tax consequences, or (xviii) any
other matter or thing with respect to the Property.

 

–18–



--------------------------------------------------------------------------------

11.2 Sale “As Is, Where Is.” Buyer acknowledges and agrees that upon Closing,
Seller shall sell and convey to Buyer and Buyer shall accept the Property “AS
IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly provided
otherwise in this Agreement and any document executed by Seller and delivered to
Buyer at Closing. Except as expressly set forth in this Agreement, Buyer has not
relied and will not rely on, and Seller have not made and are not liable for or
bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
real estate broker, agent or third party representing or purporting to represent
Seller, to whomever made or given, directly or indirectly, orally or in writing.
Buyer represents that it is a knowledgeable, experienced and sophisticated
purchaser of real estate and that, except as expressly set forth in this
Agreement, it is relying solely on its own expertise and that of Buyer’s
consultants in purchasing the Property and shall make an independent
verification of the accuracy of any documents and information provided by
Seller. Buyer will conduct such inspections and investigations of the Property
as Buyer deems necessary, including, but not limited to, the physical and
environmental conditions thereof, and shall rely upon same. By failing to
terminate this Agreement prior to the expiration of the Inspection Period, Buyer
acknowledges that Seller has afforded Buyer a full opportunity to conduct such
investigations of the Property as Buyer deemed necessary to satisfy itself as to
the condition of the Property and the existence or non-existence or curative
action to be taken with respect to any Hazardous Materials on or discharged from
the Property, and will rely solely upon same and not upon any information
provided by or on behalf of Seller or its agents or employees with respect
thereto, other than such representations, warranties and covenants of Seller as
are expressly set forth in this Agreement. Upon Closing, Buyer shall assume the
risk that adverse matters, including, but not limited to, adverse physical or
construction defects or adverse environmental, health or safety conditions, may
not have been revealed by Buyer’s inspections and investigations.

 

11.3 Seller Released from Liability. Buyer acknowledges that it will have the.
opportunity to inspect the Property during the Inspection Period, and during
such period, observe its physical characteristics and existing conditions and
the opportunity to conduct such investigation and study on and of the Property
and adjacent areas as Buyer deems necessary, and Buyer hereby FOREVER RELEASES
AND DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended (“CERCLA”), regarding the condition (including the presence in the soil,
air, structures and surface and subsurface waters, of Hazardous Materials or
other materials or substances that have been or may in the future be determined
to be toxic, hazardous, undesirable or subject to regulation and that may need
to be specially treated, handled and/or removed from the Property under current
or future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever. This release includes claims of which Buyer is presently unaware or
which Buyer does not presently suspect to exist which, if known by Buyer, would
materially affect Buyer’s release to Seller.

 

In this connection and to the extent permitted by law, Buyer hereby agrees,
represents and warrants that Buyer realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies,

 

–19–



--------------------------------------------------------------------------------

damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit each of the Seller from any such unknown causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses.

 

Buyer further hereby waives (and by closing this transaction will be deemed to
have waived) any and all objections to or complaints regarding (including, but
not limited to, federal, state and common law based actions), or any private
right of action under, state and federal law to which the Property is or may be
subject, including, but not limited to, CERCLA, Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), as amended (“RCRA”), physical
characteristics and existing conditions, including, without limitation,
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property. Buyer further hereby assumes the risk of
changes in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation.

 

11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous Materials”
means “Hazardous Material,” “Hazardous Substance,” “Pollutant or Contaminant,”
and “Petroleum” and “Natural Gas Liquids,” as those terms are defined or used in
Section 101 of CERCLA, and any other substances regulated because of their
effect or potential effect on public health and the environment, including,
without limitation, PCBs, lead paint, asbestos, urea formaldehyde, radioactive
materials, putrescible, and infectious materials.

 

11.5 Indemnity. Buyer agrees to indemnify and hold Seller harmless of and from
any and all liabilities, claims, demands, and expenses of any kind or nature
which arise or accrue after Closing and which are in any way related to the
ownership, maintenance, or operation of the Property by Buyer and its successors
and assigns, including, without limitation, in connection with Hazardous
Materials. Without limitation in any way on the foregoing, Buyer shall indemnify
and hold Seller harmless from and against any and all liabilities, claims,
demands, damages and expenses of any kind or nature which are in any way related
to Buyer’s conversion of the Property into condominiums, including, without
limitation, claims made by condominium owners for breaches of warranties or
construction defects of any kind.

 

11.6 Limitation of Liability. BUYER ACKNOWLEDGES AND AGREES THAT IN NO EVENT
SHALL ANY OF THE SELLER’S DIRECT OR INDIRECT MEMBERS, PARTNERS, SHAREHOLDERS,
OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE, MEMBER, PARTNER OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE.

 

–20–



--------------------------------------------------------------------------------

11.7 Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing, not merge with the provisions of any closing documents and
shall be incorporated into the Deed.

 

Buyer acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Buyer for the Purchase Price without the
disclaimers and other agreements set forth above.

 

MISCELLANEOUS

 

12.1 Parties Bound; Assignment. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Buyer may assign its rights under this Agreement upon the
following conditions: (i) the assignee of Buyer must be a newly formed limited
liability company managed by Buyer or an entity controlling, controlled by, or
under common control with Buyer, except that with the prior written consent of
Seller, which consent shall not be unreasonably withheld, Buyer may assign a
part (but not all) of Buyer’s rights and obligations under this Agreement to an
entity that will be an anchor tenant with respect to Buyer’s intended
development of the Property; (ii) all of the Earnest Money must have been
delivered in accordance herewith; (iii) the Inspection Period shall be deemed to
have ended; (iv) the assignee of Buyer shall assume all obligations of Buyer
hereunder, but Buyer shall remain primarily liable for the performance of
Buyer’s obligations; and (v) a copy of the fully executed written assignment and
assumption agreement shall be delivered to Seller at least ten (10) days prior
to Closing. With respect to a partial assignment of Buyer’s rights and
obligations pursuant to Clause (i) of the preceding sentence, Buyer shall give
Seller written notice of the desire to assign a partial interest in this
Agreement with copies of all related documents associated with the assignment,
including without limitation financial information regarding the proposed
assignee, at least fifteen (15) days before the anticipated effective date of
such assignment. It shall not be reasonable for Seller to withhold its consent
to a proposed assignment unless Seller reasonably determines that any of the
following situations exists or may exist: (1) the proposed assignee does not
have a positive recognized national stature as a retail chain, or (2) the
proposed assignee is not sufficiently creditworthy. Seller shall have a period
of ten (10) days following the receipt of such notice and all related documents
to notify Buyer in writing of Seller’s approval or disapproval of the proposed
assignment.

 

12.2 Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

 

12.3 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to

 

–21–



--------------------------------------------------------------------------------

enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party’s right to enforce against the other party
the same or any other such term or provision in the future.

 

12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

 

12.5 Survival. The provisions of this Agreement that contemplate performance
after the Closing and the obligations of the parties not fully performed at the
Closing shall survive the Closing and shall not be deemed to be merged into or
waived by the instruments of Closing.

 

12.6 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

 

12.7 Time. Time is of the essence in the performance of this Agreement.

 

12.8 Confidentiality. Buyer shall make no public announcement or disclosure of
any information related to this Agreement to outside brokers or third parties,
before or after the Closing, without the prior written specific consent of
Seller; provided, however, that Buyer may, subject to the provisions of Section
4.6, make disclosure of this Agreement to its Permitted Outside Parties as
necessary to perform its obligations hereunder and as may be required under laws
or regulations applicable to Buyer.

 

12.9 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Section 1.3.
Any such notices shall, unless otherwise provided herein, be given or served (i)
by depositing the same in the United States mail, postage paid, certified and
addressed to the party to be notified, with return receipt requested, (ii) by
overnight delivery using a nationally recognized overnight courier, (iii) by
personal delivery, or (iv) by facsimile, evidenced by confirmed receipt. Notice
deposited in the mail in the manner hereinabove described shall be effective on
the third (3rd) business day after such deposit. Notice given in any other
manner shall be effective only if and when received (or deemed received) by the
party to be notified between the hours of 8:00 a.m. and 5:00 p.m. of any
business day with delivery made after such hours to be deemed received the
following business day. A party’s address may be changed by written notice to
the other party; provided, however, that no notice of a change of address shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. Notices given by counsel to
the Buyer shall be deemed given by Buyer and notices given by counsel to Seller
shall be deemed given by Seller.

 

12.10 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction – to the effect that any ambiguities are to be resolved against the
drafting party – shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

–22–



--------------------------------------------------------------------------------

12.11 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Real Property is located.

 

12.12 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.

 

12.13 No Recordation. Without the prior written consent of Seller, there shall
be no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Buyer without the prior written consent of Seller
shall constitute a default hereunder by Buyer, whereupon Seller shall have the
remedies set forth in Section 10.1 hereof.

 

12.14 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Buyer.

 

12.15 Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

 

12.16 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of each of the Seller and Buyer only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Buyer’s indemnity
obligation under Section 4.9 hereof.

 

12.17 Tax Deferred Exchange. Seller or Buyer may, at each party’s option, elect
to structure this transaction as a “like-kind” exchange under Section 1031 of
the Internal Revenue Code of 1986, as amended. In such event, each party agrees
to reasonably cooperate with the other in so structuring this transaction.
Neither party will, however, be required to incur any

 

–23–



--------------------------------------------------------------------------------

additional costs or assume any additional liabilities as a result of the other
party’s “like-kind” exchange. Furthermore, the Closing Date may not be postponed
solely to effectuate such exchange.

 

X-RITE LEASE

 

13.1 Lease. At Closing, Seller, as tenant, and Buyer, as landlord, shall enter
into a Lease (the “X-Rite Lease”) of the Property, pursuant to which Seller
shall retain the right to possess and use the Property for the conduct of
Seller’s business. The basic terms of the X-Rite Lease shall be as follows:

 

13.1.1 Term. The X-Rite Lease shall have a term, commencing on the Closing Date
and ending on February 28, 2007.

 

13.1.2 Early Cancellation. Seller shall have the right to cancel the X-Rite
Lease prior to the scheduled expiration date by written notice to Buyer setting
forth the early cancellation date, which shall be not less than thirty (30) days
after Seller’s delivery to Buyer of such early cancellation notice.

 

13.1.3 Base Rent. Seller shall pay base rent to Buyer as follows:

 

(a) One Hundred Thousand Dollars ($100,000) per month during the first five (5)
months of the lease term;

 

(b) An amount equal to interest on the Purchase Price at the Interest Rate,
beginning on the commencement date of the X-Rite Lease for each month (or a
portion thereof) that Seller remains in possession of the Property; provided,
however, the maximum amount to be paid hereunder shall not exceed Seventy-Five
Thousand Dollars ($75,000) per month (or portion thereof); and provided further,
that the term “Interest Rate” shall mean the annual prime rate of interest from
time to time published in The Wall Street Journal.

 

13.1.4 Additional Rent. During the term of the X-Rite Lease, Seller shall be
solely responsible for the payment of all taxes, utility expenses, and all other
costs related to the operation and maintenance of the Property.

 

13.1.5 Surrender of Possession. On the scheduled expiration date or, if Seller
exercises the early cancellation option, the early cancellation date, Seller
shall surrender possession of the entire Real Property to Buyer in the same
condition as existed on the Closing Date, ordinary wear and tear excepted. Such
surrender date is referred to herein as the “Possession Date.”

 

13.2 Form of Lease. Seller and Buyer shall endeavor to agree on the form of the
X-Rite Lease on or before the last day of the Inspection Period.

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

–24–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER: X-RITE, INCORPORATED, a Michigan corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Date executed by Seller:

 

October     , 2005

 

BUYER: AMERICAN INVESTMENT GROUP, LTD.,_, a Wisconsin corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Date executed by Buyer:

 

October     , 2005



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A

   -    Legal Description of Real Property B    -    INTENTIONALLY OMITTED C   
-    Deed D    -    Bill of Sale, Assignment and Assumption of Contracts E    -
   Non-Foreign Certificate

Schedule 4.1    -    Property Information



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

Land located in the City of Grandville, Kent County, State of Michigan, and
described as follows:

 

Parcel A:

 

That part of the Northwest 1/4 of the Northwest 1/4, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan, described as:
commencing 393.70 feet South and 43.00 feet East from the Northwest corner of
said Section; thence North parallel with the West Section line 84.30 feet;
thence East 17.00 feet; thence North parallel with the West Section line to a
line extending Northeasterly from a point on the West Section line 150.00 feet
South from the Northwest corner of said Section to a point on the North Section
line 200.00 feet East from the Northwest corner of said Section; thence
Northeasterly along said extended line to the South line of the North 60.00 feet
of the Northwest 1/4; thence East parallel with the North Section line to the
East line of the West 801.54 feet of the Northwest 1/4; thence South along said
East line 315.00 feet to the South line of the North 375.00 feet of the
Northwest 1/4; thence East along said South line 60.00 feet to the East line of
the West 861.54 feet of the Northwest 1/4; thence South along said East line
947.76 feet to the North 1/8 line; thence West along the North 1/8 line to the
East line of the West 43.00 feet of the Northwest 1/4 of the Northwest 1/4;
thence North along said East line to the place of beginning.

 

Parcel B:

 

The Northwest 1/4 of the Northwest 1/4, EXCEPT the West 861.54 feet thereof, and
ALSO EXCEPT the North 50.00 feet of the remainder, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan.

 

EXHIBIT A

 

–1–



--------------------------------------------------------------------------------

EXHIBIT B

 

INTENTIONALLY OMITTED

 

EXHIBIT B

 

–1–



--------------------------------------------------------------------------------

EXHIBIT C

 

DEED

 

The form of the Deed shall be agreed to by Seller and Buyer during the
Inspection Period and attached hereto.

EXHIBIT C

 

–1–



--------------------------------------------------------------------------------

EXHIBIT D

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

 

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made as of the          day of
                    , by and between X-RITE, INCORPORATED, a Michigan
corporation (“Assignor”), and                                         
            , a limited liability company (“Assignee”).

 

WITNESSETH:

 

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged Assignor hereby agrees as follows:

 

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

 

a. All right, title and interest of Assignor in and to all of Assignor’s right,
title and interest, in the Tangible Personal Property, as that term is defined
in that certain Agreement of Purchase and Sale, dated for reference purposes as
of                     , 2005, between X-Rite, Incorporated, as Seller, and
American Investment Group, Ltd., as Buyer (the “Purchase Agreement”), if any,
owned by Assignor and located in and used in connection with the operation,
ownership or management of that certain land and improvements located in the
County of Kent, State of Michigan (collectively, the “Real Property”), as more
particularly described in Exhibit A attached hereto and made a part hereof, but
specifically excluding all Excluded Property, as that term is defined in the
Purchase Agreement (collectively, the “Personalty”).

 

b. To the extent assignable, all right, title and interest of Assignor, if any,
in and to the Intangible Property, as that term is defined in the Purchase
Agreement.

 

c. All right, title and interest of Assignor, if any in and to those certain
contracts set forth on Exhibit B attached hereto and made a part hereof, and all
warranties, guaranties, indemnities and claims (including, without limitation,
for workmanship, materials and performance) and which exist or may hereafter
exist against any contractor, subcontractor, manufacturer or supplier or laborer
or other services relating thereto (collectively, the “Contracts”).

 

2. As set forth in Article 11 of the Purchase Agreement, which is hereby
incorporated by reference as if herein set out in full and except as set forth
herein, the property conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, IT
BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE MICHIGAN UNIFORM COMMERCIAL CODE.

 

3. Assignee hereby accepts the assignment of the Personalty, the Intangible
Property and the Contracts and agrees to assume and discharge, in accordance
with the terms thereof, all of the obligations thereunder from and after the
date hereof.

 

EXHIBIT D

 

–1–



--------------------------------------------------------------------------------

4. Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations
assumed by Assignee hereunder.

 

5. This Bill of Sale, Assignment and Assumption may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale,
Assignment and Assumption as of the date first above written.

 

ASSIGNOR: X-RITE, INCORPORATED, a Michigan corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

ASSIGNEE:

 

--------------------------------------------------------------------------------

a limited liability company By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

–2–



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

 

REAL PROPERTY

 

[To be provided.]

 

EXHIBIT A TO BILL OF SALE

 

–1–



--------------------------------------------------------------------------------

EXHIBIT B TO BILL OF SALE

 

LIST OF CONTRACTS

 

[To be provided.]

 

EXHIBIT B TO BILL OF SALE

 

–1–



--------------------------------------------------------------------------------

EXHIBIT E

 

NON-FOREIGN CERTIFICATE

 

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

 

To inform American Investment Group, Ltd., a Wisconsin corporation
(“Transferee”), that withholding of tax under Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), will not be required upon the
transfer of certain real property, located in the City of Grandville, County of
Kent, State of Michigan to Transferee, by X-Rite, Incorporated, a Michigan
corporation (“Transferor”), Transferor hereby certifies to Transferee:

 

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

 

2. Transferor’s U.S. tax identification number is                     ; and

 

3. Transferor’s office address is 3100 44th Street SW, Grandville, MI 49418.

 

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.

 

Under penalty of perjury the undersigned declare that it has examined this
Certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
Certification on behalf of Transferor.

 

X-RITE, INCORPORATED,

a Michigan corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

–1–



--------------------------------------------------------------------------------

EXHIBIT F

 

X-RITE LEASE

 

EXHIBIT F

 

–1–



--------------------------------------------------------------------------------

SCHEDULE 4.1

 

PROPERTY INFORMATION

 

1. Property Tax Bill for Fiscal Year July 1, 2004 to June 30, 2004 [VERIFY]

 

2. Title Commitment Dated 7/18/05

 

3. ALTA Survey Dated: 7/15/05